Citation Nr: 1642997	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  12-20 820A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected degenerative joint disease of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for chondrocalcinosis of the left knee.

3.  Entitlement to a disability rating in excess of 20 percent for thoracolumbar back sprain with degenerative disc disease at L4/L5.

4.  Entitlement to a disability rating in excess of 20 percent for frostbite of the right hand.

5.  Entitlement to a disability rating in excess of 20 percent for frozen left hand.

6.  Entitlement to a disability rating in excess of 30 percent for frostbite of the right foot.

7.  Entitlement to a disability rating in excess of 30 percent for frostbite of the left foot.

8.  Entitlement to a disability rating in excess of 30 percent for residuals of a shell fragment wound of the left foot with deformity and degenerative changes.

9.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

10.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

B. Berry, Counsel

INTRODUCTION

The Veteran served on active duty from March 1950 to October 1951.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.
The Veteran testified during a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased disability rating for service-connected bilateral knee disability, frostbite of the bilateral hand, frostbite of the bilateral foot, residuals of a shell fragment wound of the left foot and thoracolumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity, but neither the symptoms nor overall impairment caused by this disability more nearly approximate occupational and social impairment with deficiencies in most areas.

2.  The evidence is at least evenly balanced as to whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities throughout the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent for service-connected PTSD have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving any reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7104 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16(a) and (b) (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2015).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

A May 2010 letter satisfied VA's duty to notify and it was provided to the Veteran prior to the initial AOJ decision.  In this regard, the letter informed the Veteran that he may submit evidence showing that his service-connected PTSD has increased in severity.  The RO advised the Veteran of the types of medical or lay evidence that he may submit.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  He was notified of how VA determines a disability rating and an effective date if his claims are granted.  The letter also requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

In addition, VA has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim. The claims file contains a VA examination dated in August 2012, lay statements from the Veteran, and a transcript of the July 2016 Board hearing.

The August 2012 VA examination report reflects that the examiner reviewed the claims file, obtained an oral history from the Veteran, and conducted a mental health evaluation of the Veteran.  The examiner documented in detail the Veteran's reported symptoms, the results of the clinical examination, and the effect his symptoms of PTSD have on his occupational and social functioning.  Accordingly, the Board has determined that the examination is adequate for rating purposes.

The Veteran has not identified, and the record does not otherwise indicate, any other existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

Regarding the Veteran's claim for entitlement to a TDIU, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis for Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (2015).  

The Veteran's service-connected PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the General Rating Formula for Mental Disorders, a 50 percent rating is prescribed for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is prescribed for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In determining whether the Veteran meets the criteria for a 70 percent rating, the Board must consider whether the Veteran has deficiencies in most of the following areas: work, school, family relations, judgment, thinking, or mood.  Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, 1994 (DSM-IV), at 44.  GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score ranging between 41 and 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, occasional panic attacks) or serious impairment in social, occupation or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The evidence of record reveals that the Veteran's PTSD symptoms most closely approximate occupational and social impairment with reduced reliability and productivity.  The August 2012 VA examination reveals that the Veteran experienced difficulty falling or staying asleep.  He had recurrent distressing dreams regarding his service.  He avoided thoughts of his military traumas by getting his mind redirected to something else.  The examiner observed that the Veteran became tearful when sharing anything about his war experiences.  He would avoid crowds and celebrations where there were fireworks and loud noises.  The Veteran experienced a heightened startle response, anxiety, and hypervigilance.  He would separate himself when he felt that he was going to experience a recurring memory or uncomfortable thought.  He also experienced irritability and outbursts of anger.  The Veteran reported in the August 2012 VA examination that he had a bad temper, but that he tended to isolate himself when he felt irritable or upset.  The examiner noted that the Veteran's symptoms of PTSD also included a depressed mood and suspiciousness.  The Veteran experienced markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.  

The above evidence of record reflects that the Veteran's symptoms do not meet the requirements for a 70 percent or 100 percent disability rating at any time during the appeal.  The evidence of record is negative for characteristics such as suicidal or homicidal ideation; persistent danger of hurting self or others, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; gross impairment in thought processes or communication, grossly in appropriate behavior, persistent delusions or hallucinations, spatial disorientation, disorientation to time and place, persistent delusions or hallucinations, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, difficulty in adapting to stressful circumstances (including work or a work like setting), or memory loss for names of close relatives, own occupation, own name.  See VA examination dated in August 2012.  

The evidence shows that the Veteran experienced depressed mood and anxiety.  However, the Veteran's anxiety and depressed mood did not affect the Veteran's ability to function independently, appropriately, and effectively.  He was able to adequately engage in activities of daily living and he had a close relationship with his family.  

The above evidence reflects that the Veteran's symptoms result in some occupational impairment.  In this regard, his PTSD manifests in diminished interest or participation in significant activities, depressed mood, suspiciousness, a bad temper and irritability, and mild memory loss.  The Veteran retired from truck driving and working as a mechanic in 1993.  

With respect to social impairment, the Board finds that the evidence indicates his PTSD results in moderate social impairment.  The Veteran has been married twice.  His first marriage ended in divorce.  He remains married to his second wife for over 40 years and they have a son and daughter.  The Veteran told the August 2012 VA examiner that he has a good relationship with his wife and children.  He has two children from his first marriage with no contact in 25 years.  He engages in church activities, cooking, gardening, and woodwork.  He reported that he enjoys interacting with the young people at church.  He denied having any close friends, but enjoyed a close relationship with his wife and two children.  

The medical record shows that the Veteran's GAF score was 55 during the appeal period.  This GAF score reveals moderate symptoms with moderate difficulty in social and occupational activities.  The Board recognizes that while a GAF score may be indicative of a certain level of occupational impairment, it is only one factor in determining the Veteran's degree of disability.  See Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  This GAF scores is consistent with the Veteran's overall disability picture including symptoms reported at the VA examination and discussed in the lay evidence of record.  The GAF score reflects that the Veteran's disability picture more closely approximates a 50 percent disability rating throughout the appeal period as the evidence shows that the Veteran has difficulty in establishing and maintaining effective relationships.  

In light of the foregoing, neither the Veteran's symptoms nor the overall impairment they cause more nearly approximates deficiencies in most areas, such as work, family relations, judgment, thinking or mood due to his PTSD or total occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) ("entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation").  Thus, based on the evidence and analysis discussed above, the criteria for a 70 percent rating or higher have not been met or approximated.

The Board has considered whether staged ratings are appropriate.  The evidence of record shows that the Veteran's PTSD symptoms have not fluctuated materially during the course of this appeal as to warrant a disability rating in excess of 50 percent.  As such, a staged rating is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected PTSD is inadequate.  As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Under these circumstances, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.

III.  Criteria and Analysis for TDIU Claim

The Veteran filed a claim for TDIU in April 2010 asserting that his service-connected PTSD and physical disabilities prevent him from securing or following any substantially gainful occupation.  Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

In order to establish an inability to maintain a substantially gainful occupation, as required for a TDIU award pursuant to 38 C.F.R. § 3.340(a), a veteran is not required to submit proof that he is 100 percent unemployable.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  Instead, the regulations contemplate more flexibility in the employability determination.  Id.  

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-connected disability, provided that he or she has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a) (2015).  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable. 

The Veteran is service-connected for the following: PTSD, evaluated as 50 percent disability; residuals of shell fragment wound of the left foot with deformity and degenerative changes, evaluated as 30 percent disabling; frostbite of the left foot, evaluated as 30 percent disabling; frostbite of the right foot, evaluated as 30 percent disabling; frostbite of the right hand, evaluated as 20 percent disabling; frozen left hand, evaluated as 20 percent disabling; thoracolumbar back sprain with degenerative disc disease at L4/L5, evaluated as 20 percent disabling; degenerative joint disease of the right knee, evaluated as 10 percent disabling; and chondrocalcinosis of the left knee, evaluated as 10 percent disabling.  His combined rating for these service-connected disabilities is 90 percent.  See 38 C.F.R. §§ 4.16(a), 4.25.  Accordingly, the Veteran meets the schedular percentage requirements for entitlement to TDIU.  See 38 C.F.R. § 4.16(a).  

The crucial inquiry in determining whether the Veteran is entitled to TDIU is not whether the Veteran is able to pursue his profession of choice, or indeed any particular job.  Instead, the Board must inquire as to whether the Veteran can secure and follow a substantially gainful occupation in a more general sense.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact that a veteran is unemployed is not enough.  It must be determined that his service-connected disorders without regard to his advancing age make him incapable of performing the acts required by employment.  Id.

The evidence of record indicates that the Veteran's service-connected disabilities preclude the Veteran from obtaining or sustaining employment based on his education and work experience.  In this regard, the Veteran reported in April 2010 that 7th grade was the highest level of education that he has received and before he retired in 1992, he mainly worked as a truck driver and mechanic.  The VA examination in June 2010 shows that the examiner determined that the Veteran's residuals of frostbite of the bilateral feet results in difficulty standing, inability to stand for prolonged periods, and inability to walk for any distance.  The examiner observed that the objective evidence of pain causes the Veteran to be unable to move or stand on his left foot as a result of the residuals of shell fragment wound to the left foot.  The Veteran's residuals of cold injury of the left hand results in the Veteran being unable to do fine motor activities.  With respect to the Veteran's service-connected PTSD, a VA examination in August 2012 shows that the Veteran's symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  He also experiences irritability or outbursts of anger, hypervigilance, exaggerated startles response, feelings of detachment or estrangement from others, and markedly diminished interest or participation in significant activities.

Furthermore, the Veteran testified at the July 2016 Board hearing that the combined effects of all of his service-connected disabilities prevent him from working a regular full-time job.  See Hearing Transcript at 24.  He explained that although he is able to do some yard work, he has to rest or take breaks.  In addition, it results in bed rest the next day.  

Based on the medical and lay evidence of record, the most pertinent of which was discussed above, the Veteran's service-connected physical disabilities prevent the Veteran from obtaining or engaging in physical labor.  The Veteran is unable stand for long periods of time and is unable to walk any distances.  In addition, he is unable to move or stand on his left foot due to pain.  Lastly, the Veteran is unable to engage in fine motor activities due to his service-connected bilateral hand disabilities.  The Veteran also would have difficulty in most sedentary employment due to his physical and mental disabilities.  Specifically, the Veteran is unable to engage in fine motor skills of the hands.  This indicates that the Veteran would be unable to adequately perform some forms of sedentary employment, such as, those that require typing and using a computer.  Furthermore, the Veteran's PTSD symptoms would also make it challenging for the Veteran to maintain any form of employment due the symptoms of irritability, depression, suspiciousness, and mild memory loss.  Thus, the Board concludes that the Veteran's service-connected disabilities prevent him from securing or following any substantially gainful occupation based on his education and work experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"; "neither the statute nor the relevant regulations require the combined effect [of disabilities] to be assessed by a medical expert").
  
For the foregoing reasons, the evidence of record indicates that the Veteran would have difficulty with most occupations related to his education, training and work experiences due to his service-connected disabilities and the evidence is at least in equipoise on the issue of whether the Veteran is unable to secure or follow a substantially gainful occupation solely due to service-connected disabilities.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU for the entire appeals period is warranted.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to a disability rating of 50 percent for service-connected PTSD is granted for the entire appeals period, subject to controlling regulations governing the payment of monetary awards.

Entitlement to a TDIU is granted for the entire appeals period, subject to controlling regulations governing the payment of monetary awards.


REMAND

The Veteran testified at the July 2016 Board hearing that he has received recent private treatment for his service-connected bilateral feet disabilities, bilateral hand disabilities, bilateral knee disabilities, and his back disabilities.  The claims file does not contain any treatment records regarding these disabilities at any time during the appeal period.  In light of the foregoing, a remand is necessary to attempt to obtain these relevant records.

Regarding the Veteran's increased rating claims for residual of shell fragment wound of the left foot, bilateral knee disabilities, and back disabilities, the Board must reconsider these issues in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  

In this case, the findings of the left foot, bilateral knee, and thoracolumbar spine documented in the most recent VA examination dated in June 2010 do not meet the specifications of Correia.  Specifically, the examiner did not address whether the range of motion testing was conducted on active or passive motion and weight-bearing or nonweight-bearing.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, further examination is necessary prior to adjudicating the claims.

Furthermore, the Veteran's testimony at the July 2016 Board hearing indicates that the Veteran's symptoms of his service-connected residuals of a cold weather injury of the hands and feet may have increased in severity since the most recent VA examination in April 2010.  Thus, the Veteran should be provided with another VA examination to evaluate the current severity of his service-connected residuals of a cold weather injury of the hands and feet.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to his service-connected bilateral hand disabilities, bilateral foot disabilities, bilateral knee disabilities, and thoracolumbar spine disability.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not been previously associated with the Veteran's VA claims file. 

2. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected residuals of a cold weather injury of the bilateral hands and bilateral feet.  The electronic claims file to include a copy of this remand must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All indicated testing, including, but not limited to, x-rays, range of motion studies, and neurologic tests, should be done, and all test findings should be reported in detail.  

All pertinent symptomatology and findings must be reported in detail.  The examiner should describe the nature and severity of all current manifestations, both orthopedic and neurologic, of the Veteran's residuals a cold weather injury of the bilateral hands and bilateral feet.  The examiner should also comment upon the functional impact of the Veteran's service-connected frostbite residuals of the bilateral hands and bilateral feet have on his activities of daily living, to include his employability.

An explanation for all opinions given must be provided.

3. After completing directive (1) and any outstanding evidence has been associated with the electronic claims file, schedule the Veteran with an appropriate VA examination to determine the current severity of residuals of a shell fragment wound of the left foot with deformity and degenerative changes.  The claims file must be made available to the examiner for review, including a copy of this remand, and the examination report should reflect that such review was completed in conjunction with the examination.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to evaluate and document any residual scars, nerve, muscle injuries, and musculoskeletal disorders due to the shell fragment wound to the left foot.

a. As to the documented scar, the examiner must comment on the size of the scar and whether the scar is deep, associated with any underlying soft tissue damage, unstable and/or painful, or result in any other disabling effects.

b. The examiner must document whether the Veteran has any neurological disorders associated with the shell fragment wound to the left foot.  If the examiner determines that there is any residual nerve disorder, the examiner must identify the nerves affected, all manifestations of the disorder, and the severity of such nerve disorder.  Specifically, the examiner should determine whether the impairment of the nerve(s) may be categorized as mild, moderate, or severe. 

c. The examiner must indicate whether the Veteran has any residual muscle injury as result of the shell fragment wound to the left foot.  If the examiner determines that the Veteran has residual muscle disability, then he or she must identify what muscle or muscles are impacted.  The examiner must document a complete history of the nature of the sustained wound and extent of the injuries, to include the location of any/all entrance and exit wounds, presence or absence of retained foreign bodies, and whether the injuries were deep penetrating wounds involving muscle tissue.  The examiner should also comment as to whether any muscle disability found to be related to the shrapnel injury would be considered moderate, moderately severe, or severe, to include commenting on the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

d. The examiner must document the residual musculoskeletal disability associated with the Veteran's shell fragment wound to the left foot.  
The examiner must provide the range of motion of the affected joint or joints and comment on the degree of functional loss due such factors as pain on motion, weakened movement, excess fatigability, diminished endurance or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

Range of motion of the joint or joints must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should address whether the Veteran's residuals of shell fragment wound of the left foot manifests in loss of use of the left foot.  

e. Finally, the examiner must identify any other residuals associated with the shell fragment wound to the left foot observed during the VA examination or documented in the treatment records.  The examiner is asked to describe all symptoms, manifestations, and severity of any other noted residuals.

The examiner must provide an explanation in support of all opinions.  The reasons should take into account the Veteran's reported symptoms and clinical findings, as well as, the medical evidence of record.

4. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected bilateral knee disabilities.  The electronic claims file and a copy of this remand must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail. 

The examiner must first record the range of range of motion of the bilateral knee on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected bilateral knee disability.  

The examiner should also address whether the bilateral knee disability is characterized by recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion; or ankylosis.  

An explanation for all opinions given must be provided.  

5. After completing directive (1) and associating any outstanding evidence with the claims file, schedule the Veteran for an appropriate VA examination to determine the manifestations and current level of severity of his service-connected thoracolumbar back sprain with degenerative disc disease at L4/L5.  The electronic claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings in detail.  

The examiner must conduct full range of motion studies on the service-connected lumbar spine.  The examiner must first record the range of range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  This information must be derived from joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect the results of the testing.  If the testing cannot be conducted, the examiner must explain why.

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups.  

The examiner must indicate whether the Veteran has intervertebral disc syndrome related to his service-connected back disability and whether he experiences incapacitating episodes with physician prescribed bed rest, and if so, the frequency and total duration of such episodes over the course of a year. 

The examiner must also state whether there are any neurological manifestations associated with the Veteran's lumbar spine disability.  The examiner must specifically state whether the Veteran's lumbar spine disability results in complete or incomplete paralysis of any nerve, and the specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must also document whether incomplete paralysis results in marked muscular atrophy.

Finally, the examiner must consider and discuss the Veteran's lay statements and must provide an opinion on the effect the Veteran's lumbar spine disability and associated neurological manifestations have on his activities of daily living and occupational functioning.

6. Upon completion of the foregoing, readjudicate the Veteran's claims on appeal based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


